Order entered June 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01647-CR

                             JATHAN MEWBOURN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-80569-2013

                                           ORDER
         The Court REINSTATES the appeal.

         On May 9, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the trial court’s finding that appellant desires to pursue the

appeal. Because the Court has received appellant’s motion to substitute counsel signed by both

newly retained counsel Cody Cofer and appointed counsel William Schultz, we DO NOT

ADOPT the remainder of the findings.

         We GRANT the June 5, 2015 motion to substitute counsel. We DIRECT the Clerk to

substitute Cody Cofer as appellant’s retained attorney of record in place of William Schultz.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.
       We DIRECT the Clerk to send copies of this order, to William Schultz, Cody Cofer, and

the Collin County District Attorney’s Office.

                                                 /s/    LANA MYERS
                                                        JUSTICE